Citation Nr: 1736966	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-05 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1960, and from November 1961 to August 1962. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the case now resides with the RO in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional development is required prior to further disposition of the Veteran's claim.

The Veteran seeks service connection for residuals of a TBI he claims arose from an assault during service, which entailed being hit on the head and face with entrenching tools while a blanket was placed over his head while he was asleep.  The Board notes VA conceded the in-service assault occurred, based on a May 16, 1962 criminal investigation report contained in the Veteran's military personnel records.  Therefore, the record supports that a head injury occurred during service.

The Veteran's service treatment records show that on the same day as the above-referenced assault, the Veteran was examined by a VA physician.  The Veteran reported headache symptoms and was given medication for the pain in his head. 

Through numerous lay statements, the Veteran stated that he experienced severe headaches after the in-service assault, continuing to the present day.  Additionally, the Veteran reported symptoms of memory loss, areas of numbness on his head, as well as tremors on the left side of his head.  

In November 1995, the Veteran was afforded a VA examination for posttraumatic stress disorder (PTSD).  He reported that soon after his in-service assault, he experienced sensations in his head, similar to vibrations.  The VA examination report noted a diagnosis of mild dementia ?probably related to his concussion or minor head injury if not major head injury when he was severely beaten about the head with entrenching tools."  The examiner stated the Veteran exhibited difficulty in retrieving information, problems with learning, mild memory loss, and episodes of forgetfulness.

The Veteran was afforded an additional VA examination for PTSD in October 1997.  He reported feeling knife-like electric shocks in his head that lasted four to five seconds at a time, as well as a tremor on the left side of his head.

In March 2012, the Veteran underwent a VA examination for residuals of  a TBI.  The examiner found the Veteran's claimed residuals were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the May 16, 1962 assault did not result in a traumatic brain injury as the Veteran did not have a loss of consciousness or amnesia for the event and did not claim headaches on his separation examination.  The Board notes that the Veteran separated from service in August 1962, only two months after the May 1962 assault.  Further, no diagnostic tests were conducted nor did the examiner indicate on the examination report or consider the presence of any reported TBI residuals,  to include the Veteran's reported headaches as well as any diagnosed mental disorders, such as his service-connected PTSD or mild dementia.

The Board finds the examiner's March 2012 opinion inadequate for evaluation purposes.  The examiner's rationale solely relied on the absence of evidence in the Veteran's STRs without considering the Veteran's lay statements regarding his head symptoms, especially those made during his VA examinations for PTSD.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2016).  For these reasons, the Board finds that a remand is necessary for a new VA examination and medical opinion.

Additionally, the Board notes that the Veteran stated he underwent brain scans at the DC VA Medical Center, however, these records are not in the Veteran's claims file, nor does it appear that VA attempted to obtain them.  These records appear relevant to the Veteran's claim because they address the condition of the Veteran's head and brain.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources and authorization by the Veteran, request all VA treatment records for the Veteran not already associated with the file, to specifically include the DC VA Medical Center records referenced in the Veteran's November 2010 statement in support of his claim.  Copies of any outstanding VA treatment records should be added to the Veteran's electronic claims file.

2. Thereafter, schedule the Veteran for an examination by a physician with appropriate expertise and that is consistent with VA's protocols in evaluating TBIs (i.e., a neurologist, neurosurgeon, physiatrist, or psychiatrist) to determine whether any of the Veteran's reported head symptoms are residuals from the documented head injury sustained in service.  Given the inadequacy of the March 2012 VA examination opinion of record, the Veteran's examination should preferably be administered by a VA physician who has not previously examined him in connection with this appeal.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the physician should be performed, to include an imaging study of the Veteran's brain, and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA physician in conjunction with the examination and this review should be acknowledged in the report.

Following the review of the claims file and examination of the Veteran, the physician is then requested to respond to the following:

a) For every head-related residual claimed by the Veteran (to specifically include headaches, memory loss, numbness, and tremors), the VA physician must indicate whether it is at least as likely as not (a 50 percent probability or greater) that each claimed residual is a residual of the Veteran's documented head injury sustained during service.

In rending the requested opinion, the physician must specifically consider:  (1) each of the Veteran's reported symptoms; and (2) the November 1995 VA examination report documenting a diagnosis of mild dementia manifested by difficulty in retrieving information, problems with learning, some mild memory loss, and episodes of forgetfulness.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



(CONTINUED ON NEXT PAGE)



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

